Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered June 10, 1996, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of both the record and defense counsel’s brief leads to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of attempted promoting prison contraband in the first degree, following which he was sentenced as a second felony offender to a prison term of IV2 to 3 years, to be served consecutively with the prison term he was serving as the result of a previous conviction. Defendant’s sentence was in full accordance with the plea bargaining agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, Matter of Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.